I concur with the dissent of Judge Tolman, but have additional reasons.
In the Overacker case, cited by the majority, we explicitly approved a decision in Minneapolis Sash  Door Co. v. GreatNorthern R. Co., 83 Minn. 370, 86 N.W. 451, which held:
"Where a train passing through the open country is followed in close proximity of time thereafter by a fire which starts up near its right of way, by a reasonable process of induction based upon the physical facts, all other causes of the fire might be excluded, and an inference justified that the fire was dropped from the smokestack."
In the McCann case, cited by the majority, we upheld a recovery, among other things, saying:
"Plaintiffs show a fire on defendants' land early in the afternoon, one arising on their own land a few hours later, a strong wind from the former in the direction of the latter, and continuous scars of devastation, both directly and indirectly, between the two places. . . . Here, then, was the province of the jury." McCann v. C.M.  P.S.R. Co., 91 Wash. 626, 158 P. 243.
Here, also, was "the province of the jury."
On the strength of our own cases, the circumstantial evidence as to negligence was for the jury to determine, and the verdict and judgment should be affirmed. *Page 634